Citation Nr: 1141857	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-39 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left testicle pain.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for a bilateral ankle disorder.

7.  Entitlement to service connection for a bilateral leg disorder.

8.  Entitlement to service connection for a bilateral knee disorder.

9.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army National Guard and had active duty from July 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran claimed service connection for depression; however, the Board has recharacterized the Veteran's claim as that of an acquired psychiatric disorder, to include major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record).  

In an August 2011 statement, the Veteran appears to raise claims of service connection for a heart problem, diabetes mellitus, vertigo, and a seizure disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is needed on his part.  


REMAND

Reason for Remand:  To develop the claims pursuant to 38 C.F.R. § 3.304(f) for in-service personal assault and clarify and obtain treatment records referenced by the Veteran.

The Veteran asserts that he has an acquired psychiatric disorder, to include major depressive disorder, left testicular pain, and bilateral foot, bilateral ankle, bilateral knee, bilateral leg, and right hip disorders as a result of personal assault he experienced during service.  The Veteran also asserts that his in-service acoustic trauma caused his hearing loss and tinnitus.  

In claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See Patton v. West, 12 Vet. App. 272, 280 (1996); VA Adjudication Procedure Manual M21-1, Part III, para. 5.14c (February 20, 1996); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21- 1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

While the Veteran was provided general notice regarding VA's duties to assist in January 2007, that notice pre-dated the Veteran's statements describing a personal assault.  The notice to be issued to the Veteran should include notice of the types of evidence that may substantiate such a claim.  See 38 C.F.R. § 3.304(f)(5)(2011).  The RO has not developed these claims with respect to the personal assault alleged.  On remand, such development must be undertaken.  

Further, in an August 2011 statement, the Veteran asserted that he has "tons of medical records and paperwork" to submit in support of his claims.  It is unclear what medical records and paperwork the Veteran is referring to and could be relevant to the Veteran's service connection claims.  On remand, the RO should clarify and make efforts to obtain these records.  The Veteran has also asserted that he was treatment at the Army Hospital in Fort Lewis, Washington, for injuries he sustained while on active duty.  These records are not in the claims file and there is no indication that the RO attempted to obtain them.  The RO should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).  

2. Take appropriate action to determine the availability of, and to obtain, the Veteran's service treatment records from the Army Hospital at Fort Lewis, Washington.  All such efforts should be documented in the claims file.  If the RO is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with the claims file.  All such available service records should be associated with the claims file.

3. Assist the Veteran in obtaining any treatment records relevant to his claims, to include the medical records and paperwork referenced in the August 2011 statement discussed above.  All efforts to assist the Veteran in obtaining any non-Federal records should be well documented and should comply with 38 C.F.R. § 3.159(e).  

4. Then, readjudicate the claims.  If such action does not resolve any claim, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this case should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

